Citation Nr: 1754360	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  96-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to July 21, 1998 for a grant of service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an effective date prior to July 21, 1998 for a grant of service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an effective date prior to July 21, 1998 for a grant of service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an effective date prior to July 21, 1998 for a grant of service connection for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on Active duty from May 1966 to May 1968. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for bilateral upper and lower extremity peripheral neuropathy.  

The claims were previously remanded in January 2012 and July 2016.  The Board notes that the July 2016 incorrectly identified the issues as increased rating claims and not earlier effective date claims, as indicated in the January 2012 Board remand.  The claims have been recategorized accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In this case, the Board previously remanded the claims in order to secure and rescan a number of vital documents were missing in the electronic claims file including, but not limited to, full service treatment records, October 1995 notice of disagreement (NOD), December 1995 statement of the case (SOC), January 1996 VA Form 9, April 2009 Board decision, February 2010 Board hearing transcript, October 2010 Board decision, February 2011 NOD, and January 2012 Board decision.  Despite this, it does not appear that the AOJ followed all necessary steps to seek to rebuild this claims file and the appropriate steps to notify the Veteran of this fact and request that he submit copies of any relevant evidence or documentation pursuant to VBA Manual M21-1, III.ii.4.D.1.b.  In this regard, the Board notes that portions of the February 28, 2017 notice letter to the Veteran is incomprehensible.  Accordingly, on remand, the AOJ should take the appropriate steps to notify the Veteran and request any additional records he may have.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding records with the electronic claims folder.

The AOJ should take all procedurally appropriate actions to rebuild the contents of the claims file.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran that are missing from the claims file, as well as outstanding VA treatment and evaluation records relating to the appellant's claims for the entire appeal period.  All records secured should be associated with the claims file.

2.  All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the electronic claims file must be associated with the claims file.

3.  After completion of the above, readjudicate the issues on appeal.  If any determination remains adverse to the appellant, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


